United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: William Riis Hamburgen		:
Application No. 16/624,021			:		Decision 
Filing Date: December 18, 2019		:				
Attorney Docket No. 0059-584001		:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On October 12, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A Notice of Appeal was timely filed with a payment for a one-month extension of time on February 9, 2022.

An Appeal Brief was timely filed with a payment for a five-month extension of time on     August 31, 2022.

The Office issued a Notice of Abandonment on September 1, 2022.  The notice states the Office failed to receive a reply to the final Office action.  However, a reply was filed on February 9, 2022, in the form of a Notice of Appeal.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1781 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions